Case 2:13-cv-05438-ERK-AYS Document 225 Filed 09/02/20 Page 1 of 12 PageID #: 4271




  UNITED STATES DISTRICT COURT                          NOT FOR PUBLICATION
  EASTERN DISTRICT OF NEW YORK

  DEBORAH MOSS, individually and on behalf           MEMORANDUM AND ORDER
  of all others similarly situated,

                             Plaintiff,
               – against –                              2:13-cv-05438 (ERK) (AYS)

  FIRST PREMIER BANK,

                             Defendant.


  KORMAN, J.:

        Plaintiff Deborah Moss obtained a $350 payday loan from SFS, Inc., an online

  payday lender, in June 2010. The loan agreement disclosed an annual interest rate

  of 995.45% and a finance charge of $105. “When a payday lender such as SFS

  agrees to loan a customer money, it relies on banks to serve as middlemen to debit

  the customer’s account. These banks are known as ‘Originating Depository

  Financial Institutions,’ or ‘ODFIs.’ First Premier Bank . . . served as an ODFI for

  one of Moss’s payday loans with SFS.” Moss v. First Premier Bank, 835 F.3d 260,

  262 (2d Cir. 2016). Defendant First Premier Bank did not loan money to Plaintiff

  directly, but instead received payment for its part in the transaction. Plaintiff claims




                                             1
Case 2:13-cv-05438-ERK-AYS Document 225 Filed 09/02/20 Page 2 of 12 PageID #: 4272




  that by so doing, Defendant “unlawfully facilitated high-interest payday loans that

  have been outlawed in several states.” Id. at 263.

        In her loan application with SFS, Plaintiff agreed to arbitrate any disputes

  relating to the loan and, separately, not to bring any claims against SFS or its agents

  or servicers as a class action. That latter agreement read:

        To the extent permitted by law, by signing below or electronically signing you
        agree that you will not bring, join or participate in any class action as to any
        claim, dispute or controversy you may have against us or our agents, servicers,
        directors, officers and employees. . . . This agreement not to bring, join or
        participate in class action suites [sic] is an independent agreement and shall
        survive the closing, funding, repayment, and/or default of the loan for which
        you are applying.1

                              PROCEDURAL HISTORY

        This case has a lengthy procedural history, which I briefly recount here. In

  September 2013, Plaintiff filed a complaint against Defendant and two other banks,

  asserting RICO and state-law claims based on their alleged facilitation of unlawful

  payday loans. After Plaintiff amended her complaint, Judge Bianco compelled

  arbitration. 24 F. Supp. 3d 281 (E.D.N.Y. 2014). Judge Bianco held that Plaintiff’s

  claims were sufficiently intertwined with the loan agreement to allow the banks to

  enforce the agreement’s arbitration clause, because it was foreseeable that the banks




  1
      Unlike the loan application, the loan note’s class action waiver extends only to
      SFS’s servicers (not its agents), but as discussed below that distinction is not
      material.
                                             2
Case 2:13-cv-05438-ERK-AYS Document 225 Filed 09/02/20 Page 3 of 12 PageID #: 4273




  would act as the lender’s “‘servicers’ or ‘agents’” as set out in that agreement. Id.

  at 290.

        Once the parties determined that the contract’s designated arbitrator no longer

  conducted consumer arbitrations, Judge Bianco vacated his order compelling

  arbitration. 114 F. Supp. 3d 61 (E.D.N.Y. 2015), aff’d 835 F.3d 260 (2d Cir. 2016).

  Judge Bianco next dismissed Plaintiff’s RICO claims and her claim under New

  York’s General Business Law, but held that she stated a claim for unjust enrichment.

  258 F. Supp. 3d 289 (E.D.N.Y. 2017).

        Judge Bianco then granted leave to file the operative Third Amended

  Complaint, in which Plaintiff asserts a single RICO conspiracy claim against First

  Premier alleging that it facilitated the collection of unlawful debts. Defendant now

  seeks partial summary judgment to prevent Plaintiff from proceeding on a class-wide

  basis. I granted Defendant’s motion to stay class discovery while this motion was

  pending.

                             STANDARD OF REVIEW

        Summary judgment may be granted only “if the movant shows that there is

  no genuine dispute as to any material fact and the movant is entitled to judgment as

  a matter of law.” FED. R. CIV. P. 56(a). “In determining whether there is a genuine

  dispute as to a material fact, [I] resolve all ambiguities and draw all inferences in

  favor of the non-moving party.” Vincent v. The Money Store, 736 F.3d 88, 96 (2d

                                           3
Case 2:13-cv-05438-ERK-AYS Document 225 Filed 09/02/20 Page 4 of 12 PageID #: 4274




  Cir. 2013) (internal citation omitted). Courts may enforce class action waivers under

  Rule 56. See, e.g., U1it4Less, Inc. v. FedEx Corp., 2015 WL 3916247, at *1

  (S.D.N.Y. June 25, 2015); Kubischta v. Schlumberger Tech Corp., 2016 WL

  3752917, at *3 (W.D. Pa. July 14, 2016).

                                      DISCUSSION

        I.     Choice of Law

        The enforceability of a class action waiver, when divorced from an arbitration

  agreement, is a matter of state contract law. U1it4Less, 2015 WL 3916247, at *4;

  Korea Week, Inc. v. Got Capital, LLC, 2016 WL 3049490, at *6 (E.D. Pa. May 27,

  2016). Although the loan agreement contains a choice-of-law clause incorporating

  the “laws of the jurisdiction in which the Lender is located,” Defendant in its opening

  brief “assumes for purposes” of this motion that New York law governs whether it

  can enforce the class action waiver, “because the applicability of New York law is a

  necessary predicate to Ms. Moss’s claim against First Premier[.]” Still, nothing

  prevented Defendant from asserting that another jurisdiction’s laws applied.

  Defendant instead stated that it “fully reserves its rights” to argue that the choice-of-

  law provision applied, but then proceeded to argue that New York law permitted it

  to enforce the class waiver. For her part, Plaintiff contends that New York law

  applies because she was a citizen of New York at the time she obtained the loan.




                                             4
Case 2:13-cv-05438-ERK-AYS Document 225 Filed 09/02/20 Page 5 of 12 PageID #: 4275




        In its reply brief and response to the sur-reply, however, Defendant attempts

  to retreat from its assumption that New York law governs, arguing that Plaintiff

  failed to prove that New York law applies given the choice-of-law provision. Even

  so, Defendant continues to rely primarily on New York cases.

        Defendant has also not shown what law would apply under the choice-of-law

  agreement. That provision incorporates the “laws of the jurisdiction in which the

  Lender is located,” but Defendant’s Rule 56.1 statement does not say where SFS

  was located. Nor does Defendant point to evidence in the record substantiating its

  claim that SFS was located in the Santee Sioux Nation of Nebraska. Instead, in its

  response to Plaintiff’s sur-reply, it merely relies on a document stating SFS’s

  Nebraska address (which does not reference the Santee Sioux Nation) and on an

  affidavit it filed in 2014 stating that SFS is “wholly owned and operated by the

  Santee Sioux Nation of Nebraska” but not that SFS is located in the Santee Sioux

  Nation.2 Indeed, despite filing three briefs, Defendant has not made any showing of

  what Santee Sioux Nation law is in this context, notwithstanding that Judge Bianco



  2
      As Plaintiff notes, there is reason to doubt that SFS was located in the Santee
      Sioux Nation, because SFS admitted in a Non-Prosecution Agreement that it
      was operated out of Kansas and not by the Santee Sioux Nation. See
      https://www.justice.gov/usao-sdny/press-release/file/1074916/download; see
      also United States v. Grote, 961 F.3d 105, 112 (2d Cir. 2020) (describing trial
      evidence that Defendant’s alleged co-conspirator used “sham business office
      facilities” on tribal land, “while in reality all the loan processing took place in
      Kansas”).
                                              5
Case 2:13-cv-05438-ERK-AYS Document 225 Filed 09/02/20 Page 6 of 12 PageID #: 4276




  put the parties on notice that “a court may choose to apply the law of the forum state

  where the parties have not adequately advised the court of foreign law.” 24 F. Supp.

  3d at 286 n.6 (quoting Dornberger v. Metro Life Ins. Co., 961 F. Supp. 506, 530

  (S.D.N.Y. 1997)).

        Because “[t]he parties’ briefs assume that New York law controls,” I conclude

  that Defendant’s “implied consent . . . is sufficient to establish choice of law.”

  Krumme v. WestPoint Stevens Inc., 238 F.3d 133, 138 (2d Cir. 2000) (internal

  quotation omitted); see also Am. Fuel Corp. v. Utah Energy Dev. Co., Inc., 122 F.3d

  130, 134 (2d Cir. 1997) (“[W]here the parties have agreed to the application of the

  forum law, their consent concludes the choice of law inquiry.”). Defendant has had

  every opportunity to make its case for another forum’s law and has avoided

  confronting the issue squarely. Additionally, the weight of authority requires New

  York courts to apply New York’s usury laws for loans to New Yorkers even when

  the parties have contracted to apply another jurisdiction’s law, based on the state’s

  “fundamental” public policy. See Madden v. Midland Funding, LLC, 237 F. Supp.

  3d 130, 149–51 (S.D.N.Y. 2017) (collecting cases).

        II.    Whether The Class Action Waiver Is Enforceable

        The parties make several arguments regarding the enforceability of the class

  action waiver, which I address in turn.




                                            6
Case 2:13-cv-05438-ERK-AYS Document 225 Filed 09/02/20 Page 7 of 12 PageID #: 4277




         A.     Defendant Is A “Servicer” or “Agent” Under the Loan Agreement

         Judge Bianco previously concluded that Defendant is a “servicer” or “agent”

  of the lender such that it could enforce the loan agreement’s arbitration clause under

  principles of equitable estoppel, because Defendant facilitated the transfer of funds

  from the lender to Plaintiff. 24 F. Supp. 3d at 289–90. Plaintiff has not provided a

  convincing reason to depart from that analysis for purpose of enforcing the class

  waiver. She argues that SFS’s agreement with a third party that neither would be an

  agent of the other is probative of the relationship between SFS and Defendant,

  because that third party acted as an intermediary between the two. That argument

  lacks merit. Even putting aside Plaintiff’s reliance on a contract between nonparties

  to shed light on whether Defendant was an agent of SFS, a “contractual clause stating

  that a person or entity is or is not an agent is, of course, not dispositive of the issue.”

  XL Specialty Ins. Co. v. Prestige Fragrances, Inc., 420 F. Supp. 3d 172, 194 n.22

  (S.D.N.Y. 2019) (collecting cases).

         Curiously, Plaintiff makes this argument despite conceding “it is clear that

  First Premier is an agent, not a servicer,” while arguing that I must distinguish

  between the two because the loan’s note covers only servicers but not agents.

  Regardless, Defendant convincingly explains that, as the originating financial

  institution, it also qualifies as a “servicer” of the loan made by SFS. See Labajo v.

  First Int’l Bank & Tr., 2014 WL 4090527, at *9 (C.D. Cal. July 9, 2014) (concluding

                                              7
Case 2:13-cv-05438-ERK-AYS Document 225 Filed 09/02/20 Page 8 of 12 PageID #: 4278




  that an ODFI acts as a “servicer” because it initiates the lender’s transaction); see

  also 258 F. Supp. 3d at 307 (concluding in this case that plaintiff’s allegations

  “establish that defendant merely provided professional services to . . . SFS”)

  (internal quotation omitted).

          B.   The Class Action Waiver Is Void

        Plaintiff’s principal argument is that the class action waiver is invalid because

  it is a provision of an unlawfully usurious contract. She rightly notes that, as the

  Second Circuit has explained, “contracts with an [annual] interest rate exceeding

  16% are unenforceable under New York’s civil usury law,” which Plaintiff’s payday

  loan far exceeded. United States v. Grote, 961 F.3d 105, 120 (2d Cir. 2020) (citing

  N.Y. BANKING LAW § 14-a(1); N.Y. GEN. OBLIG. LAW § 5-501). Plaintiff’s loan is

  therefore “usurious on its face.” Adar Bays, LLC v. Genesys ID, Inc., 962 F.3d 86,

  89 (2d Cir. 2020); Hope v. Contemporary Funding Grp., 128 A.D.2d 673, 673 (2d

  Dep’t 1987).3

        New York law further provides that “[a]ll bonds, bills, notes, assurances,

  conveyances, all other contract or securities whatsoever . . . whereupon or whereby

  there shall be reserved or taken . . . any greater sum, or greater value, for the loan or


  3
        I am “bound to apply the law as interpreted by a state’s intermediate
        appellate courts unless there is persuasive evidence that the state’s highest
        court would reach a different conclusion. There is no such evidence here.”
        V.S. v. Muhammad, 595 F.3d 426, 432 (2d Cir. 2010) (internal citations
        omitted).
                                            8
Case 2:13-cv-05438-ERK-AYS Document 225 Filed 09/02/20 Page 9 of 12 PageID #: 4279




  forbearance of any money, . . . than is prescribed in section 5-501, shall be void.”

  Grote, 961 F.3d at 119–20 (quoting N.Y. GEN. OBLIG. LAW § 5-511). Thus, when

  an usurious interest rate is invalid, “the borrower is relieved of all further payment—

  not only interest but also outstanding principal. . . . In effect, the borrower can simply

  keep the borrowed funds and walk away from the agreement.” Seidel v. 18 E. 17th

  Street Owners, Inc., 79 N.Y.2d 735, 740 (1992).

        Plaintiff is correct that when a contract violates New York’s civil usury

  statute, that contract is “void ab initio.” Adar Bays, 962 F.3d at 88. “[W]hen a court

  deems a transaction to be usurious, it must declare the transaction and its supporting

  documents void, enjoin prosecution on them and order that all documents and

  collateral be canceled and surrendered.” Szerdahelyi v. Harris, 67 N.Y.2d 42, 48

  (1986). The New York Court of Appeals has explained that when a loan is void for

  usury, “the underlying transaction and supporting documents have no legal force or

  binding effect.” Id. (emphasis added). And where “the main objective of an

  agreement is illegal”—here, providing a loan at an unlawful interest rate—“courts

  will not sever and enforce incidental legal clauses.” Carruthers v. Flaum, 365 F.

  Supp. 2d 448, 468 (S.D.N.Y. 2005) (internal citations omitted). Accordingly, when

  a contract is void ab initio, that invalidity extends even to procedural matters in the

  contract like a forum selection clause. DeSola Grp., Inc. v. Coors Brewing Co., 199




                                              9
Case 2:13-cv-05438-ERK-AYS Document 225 Filed 09/02/20 Page 10 of 12 PageID #: 4280




   A.D.2d 141, 141–42 (1st Dep’t 1993); see also Signature Fin. LLC v. Neighbors

   Global Holdings, LLC, 281 F. Supp. 3d 438, 446 (S.D.N.Y. 2017).4

          Thus, under New York law, the class action waiver is invalid along with the

   rest of the contract. Defendant’s cases are distinguishable, because they do not

   involve the rare instance in which public policy invalidates the entire contract and

   supporting documents. Cf. Beth Israel Med. Ctr. v. Horizon Blue Cross & Blue

   Shield of New Jersey, 448 F.3d 573, 581 (2d Cir. 2006) (concluding that New York’s

   hospital payment statute invalidates only directly-conflicting contractual terms

   because that statute specifically “does not abrogate the [contract] in toto but only the

   part that contravenes New York public policy”); Am. Equities Grp., Inc. v. Ahava

   Dairy Prod. Corp., 2007 WL 4563487, at *5–6 (S.D.N.Y. Dec. 18, 2007) (enforcing

   contract’s jury trial waiver while noting uncertainty whether a criminally usurious

   loan is void, but explaining that a loan violating the civil usury statute is void).

          Contrary to Defendant’s suggestion, Judge Bianco’s initial order compelling

   arbitration does not indicate that he concluded the contract or its procedural

   provisions are valid as a matter of state law. Rather, his ruling was based on



    4
        Defendant cites several cases expressing uncertainty whether a contract that
        violates the criminal usury law is void, but the law is clear that a contract
        violating the civil usury statute is void. The civil usury statute applies here
        because Plaintiff is a natural person. Adar Bays, 962 F.3d at 89. A
        corporation, by contrast, can only invoke the criminal usury statute as a bar to
        enforcement of a usurious loan. Id. at 92 n.8.
                                               10
Case 2:13-cv-05438-ERK-AYS Document 225 Filed 09/02/20 Page 11 of 12 PageID #: 4281




   substantive federal arbitration law, which provides that “the legality of the loan

   agreements is first a question for the arbitrator[.]” 24 F. Supp. 3d at 290 (citing

   Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 445–46 (2006)). Since the

   arbitration clause has been held unenforceable, however, that challenge must now

   be resolved in court based on state law.

         Finally, I disagree with Defendant that the class waiver contained in the loan

   application (as distinct from the note) is enforceable merely because the application

   did not repeat the interest rate. The First Department has explained that when a loan

   is void as usurious, the entire “loan transaction and the associated note, loan

   agreement, and collateral agreement are [all] void and unenforceable.” Blue Wolf

   Capital Fund II, L.P. v. Am. Stevedoring Inc., 105 A.D.3d 178, 184 (1st Dep’t 2013);

   see also Szerdahelyi, 67 N.Y.2d at 48. Here, moreover, the application and note

   “were executed on the same date, both were executed between [the] same parties,

   and the Note was attached to the Loan Agreement.” Sea Spray Holdings, Ltd. v. Pali

   Fin. Grp., Inc., 269 F. Supp. 2d 356, 360 (S.D.N.Y. 2003). In that context, the “two

   documents represent a single, integrated transaction and must be taken together.” Id.

   After all, Plaintiff was not in the market for a loan application; she sought the loan

   itself. Therefore, the usurious interest rate contained in the loan note is inextricable

   from the application and renders its class action waiver unenforceable, too.




                                              11
Case 2:13-cv-05438-ERK-AYS Document 225 Filed 09/02/20 Page 12 of 12 PageID #: 4282




         In sum, Plaintiff has persuasively explained why, under New York law, the

   class action waivers contained in the loan application and note are unenforceable.

                                     CONCLUSION

         Plaintiff has not yet demonstrated that she is entitled to class certification. I

   hold only that Defendant has not shown that it would be proper to dismiss the class

   allegations based on the contract Plaintiff signed. Accordingly, Defendant’s motion

   for partial summary judgment is denied and the stay of discovery is vacated.



                                                        SO ORDERED.

   Brooklyn, New York                                   Edward R. Korman
   September 2, 2020                                    Edward R. Korman
                                                        United States District Judge




                                            12
